Citation Nr: 0719010	
Decision Date: 06/22/07    Archive Date: 07/03/07	

DOCKET NO.  04-20 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple joint 
arthritis.

3.  Entitlement to an initial evaluation in excess of 
10 percent for tinnitus.

4.  Entitlement to an increased (compensable) initial 
evaluation for tinea pedis.

5.  Entitlement to an increased (compensable) initial 
evaluation for hemorrhoids.

6.  Entitlement to an increased (compensable) initial 
evaluation for bilateral hearing loss.

ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from November 1951 to 
December 1955 and from March 1956 to April 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from multiple decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied the benefits sought on appeal.  In a 
decision dated in February 2006, the Board reopened the 
previously denied claim for service connection for tinnitus 
and granted service connection for that disability, and 
determined that new and material evidence had been submitted 
to reopen a claim for service connection for bilateral 
hearing loss, and returned that issue to the RO for 
additional development.  In a decision dated in June 2006, 
the Board returned the issue of entitlement to an increased 
(compensable) initial evaluation for tinea pedis for 
additional development.  The case has been returned to the 
Board for further appellate review.

The issues of entitlement to service connection for coronary 
artery disease, whether new and material evidence has been 
submitted to reopen a claim for service connection for 
multiple joint arthritis, and entitlement to increased 
(compensable) initial evaluations for hemorrhoids and hearing 
loss will be addressed in the REMAND portion of this 
decision.

While the RO did not certify for appellate review the issue 
of entitlement to an initial evaluation in excess of 
10 percent for tinnitus, a statement from the veteran 
received in March 2007, following the issuance of the 
March 2007 Statement of the Case addressing that issue can be 
construed as a Substantive Appeal with respect to that issue.  
Therefore, this decision will address the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for tinnitus, as well as the issue of entitlement to an 
increased (compensable) initial evaluation for tinea pedis. 


FINDINGS OF FACT

1.  The Schedule for Rating Disabilities does not provide for 
an evaluation in excess of 10 percent for bilateral tinnitus.

2.  The veteran's tinea pedis does not involve at least 
5 percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent of exposed areas 
affected, or require intermittent systemic therapy for a 
total duration of less than 6 weeks during the past 12-month 
period.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6200 (2002-2006); Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  

2.  The criteria for an increased (compensable) initial 
evaluation for tinea pedis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.118, Diagnostic Code 7813 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished in connection with the veteran's 
claim for a higher initial evaluation for tinea pedis by way 
of a letter from the RO to the veteran dated in January 2005.  
While this notice does not provide any information concerning 
the effective date that could be assigned should an increased 
evaluation be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial, the 
veteran is not prejudiced by the failure to provide him that 
further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal in connection with the his claim for a 
higher initial evaluation for tinea pedis.

With respect to the veteran's claim for an initial evaluation 
in excess of 10 percent for tinnitus, the Board notes that 
the veteran was not provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with this claim.  However, the Board 
finds that it is the law, and not the underlying facts or the 
development of the facts that are dispositive in this matter, 
and as such, the notice and assistance duties can have no 
effect on this appeal, since, as will be explained below, 
there is no legal basis upon which to award a higher 
evaluation for the veteran's tinnitus.

Evaluation of Tinnitus

A rating decision dated in March 2006 granted service 
connection for tinnitus, and assigned a 10 percent 
evaluation.  The veteran expressed disagreement with that 
evaluation, and the RO explained in the Statement of the Case 
that Diagnostic Code 6260 contained in the Schedule for 
Rating Disabilities did not provide for an evaluation in 
excess of 10 percent for tinnitus.  The Board agrees with the 
RO's decision.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of Diagnostic 
Code 6260 require the assignment of dual ratings for 
bilateral tinnitus.  The VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision in Smith v. 
Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the Court erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limit a veteran to 
a single disability rating for tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
claims was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus under 
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher schedular evaluation for 
tinnitus, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  [VCAA Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002)].

Evaluation of Tinea Pedis

A rating decision dated in May 2004 granted service 
connection for tinea pedis, onychomycosis and assigned a 
noncompensable evaluation.  The veteran essentially contends 
that the noncompensable evaluation does not accurately 
reflect the severity of that disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Schedule for Rating Disabilities evaluates tinea pedis 
under Diagnostic Code 7813, which in turn rates the 
disability based on disfigurement of the head, face or neck, 
as scars, or as dermatitis under Diagnostic Code 7806, 
depending on the predominant disability.  In this case, since 
the veteran's tinea pedis involves his feet and does not 
involve scarring, the RO chose Diagnostic Code 7806 to 
evaluate the veteran's disability.  Under that Diagnostic 
Code, a noncompensable evaluation is for assignment when the 
disability involves less than 5 percent of the entire body, 
or less than 5 percent of the exposed area affected, and no 
more than topical therapy required during the past 12-month 
period.  The next higher 10 percent evaluation contemplates 
that at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent 
of the exposed areas are affected, or if intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period.

The evidence for consideration consists of VA medical 
records, including the reports of VA examinations afforded 
the veteran to assess the severity of his disability.  A 
report of a VA examination performed in April 2004 showed 
that review of the claims file disclosed that the veteran had 
been diagnosed with tinea pedis in 1954 and that, through the 
years, the course had waxed and waned.  The veteran reported 
that the disability was not currently progressing.  The 
veteran also reported that he utilized over the counter anti-
fungal creams and powders, and he did not report any history 
of systemic therapy or light therapy.  He primarily utilized 
topical medications.  The veteran reported that he 
experienced burning and itching, and that his fungal 
infection seemed to be worse in the summer with heat and 
humidity.  

On physical examination, the right foot disclosed thickening 
and discoloration of the great, third, fourth and fifth 
toenails, consistent with onychomycosis.  Examination of the 
left foot disclosed thickening and discoloration of the 
toenails consistent with onychomycosis to the great, third 
and fourth toes.  There was maceration of the skin between 
the toes of the right and left foot.  The right foot 
disclosed peeling and redness present of the foot of 
approximately 40 percent and peeling and redness of the left 
foot consistent with tinea pedis to approximately 45 percent 
of the foot.  The percent of exposed body area was 0 percent 
and the percent of total body involvement was 5.1 percent.  
The diagnoses following the examination were tinea pedis and 
onychomycosis.

A report of a VA examination performed in January 2005 
disclosed that in the past 12 months the veteran reported 
that he had experienced four episodes, or possibly more of 
outbreaks of tinea pedis requiring treatment that had been of 
2 to 3 weeks' duration.  This last such episode ended about 
six weeks prior to the examination, having responded to 
treatment.  The veteran reported that he treated his 
disability with over-the-counter medications and that he did 
not use any corticosteroids or immunosuppressive drugs, or 
any oral or systemic medications.  On physical examination 
the examiner described the specific involvement involving the 
right and left foot, and concluded that the total body 
surface area involved was less than 0.4 percent, and that no 
exposed areas of the body were involved.  There was no 
scarring or disfigurement other than that of unsightly nails 
involving nail fungus.  

Based on this record, the Board finds that the veteran does 
not more nearly meet the criteria for the next higher 
10 percent evaluation for his disability.  Simply put, the 
veteran's tinea pedis is not shown to involve at least 
5 percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent of exposed areas, 
nor does the disability require intermittent systemic therapy 
whatsoever.  In the absence of involvement of the requisite 
areas affected of either the entire body or the exposed 
surfaces, or that the veteran's disability requires 
intermittent systemic therapy, the criteria for the next 
higher evaluation have not been met.  Accordingly, an initial 
compensable evaluation for tinea pedis is not warranted.


ORDER

An initial schedular evaluation in excess of 10 percent for 
tinnitus is denied. 

An initial compensable evaluation for tinea pedis is denied.


REMAND

A preliminary review of the record with respect to the 
remaining issues discloses a need for further development 
prior to final appellate review.  With respect to the 
veteran's claim for service connection for coronary artery 
disease, the veteran's service medical records disclose that 
shortly before the his separation from service, he was noted 
to have an abnormal EKG that required further evaluation.  
While it does not appear that heart disease was diagnosed 
during service, the internal medicine consultation contained 
an opinion that the physician thought his symptoms may still 
be due to coronary insufficiency.  Although the examiner also 
suggested that a gastrointestinal or anxiety etiology could 
be possible.  While the record also does not appear to 
reflect that any coronary artery disease was diagnosed for 
many years following separation from service, an undated 
statement from the veteran's private physician, Arthur 
Springer, M.D., related that the veteran had underwent a 
heart catheterization in 1999, which showed coronary artery 
disease and indicated that coronary artery disease is a 
disease that develops over decades.  Given this opinion and 
the clinical findings noted during service, the Board is of 
the opinion that the veteran should be afforded a VA 
examination in order to determine whether the coronary artery 
disease diagnosed following service is in any way related to 
the abnormal EKG shown shortly prior to the veteran's 
separation from service.  

As for the veteran's claim for service connection for 
multiple joint arthritis based on the submission of new and 
material evidence, the Board observes that this claim was 
previously considered and denied by the RO in a rating 
decision dated in September 1983, and again in a decision 
dated in December 1991 when the veteran failed to submit new 
and material evidence to reopen the previously denied claim.  
While the veteran was provided notice in June 2004 consistent 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with a claim for service connection 
for coronary artery disease on the merits, since this claim 
was previously denied, and can only be reopened and 
considered based on the submission of new and material 
evidence, the Court has required specific notice in such 
circumstances.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In that case the Court held, in part, that the VA's duty to 
notify a claimant seeking to reopen a claim previously denied 
included advising the claimant of the evidence and 
information that was necessary to reopen the claim, and that 
the VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  It 
was further held that the VA must, in the context of a claim 
to reopen, look at the basis of the denial in the prior 
decision and to provide a notice letter to the claimant that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found to be insufficient in the previous 
denial.  The notification letter provided to the veteran in 
connection with his current claim to reopen the previously 
denied claim for service connection for multiple joint 
arthritis does not comply with the Kent ruling.

As for the claim for an increased (compensable) evaluation 
for hemorrhoids, the record does not reflect the veteran was 
provided notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in connection 
with this claim.  Since the Court has strictly construed the 
VA's obligation to provide such notice, this matter must be 
addressed in connection with this claim prior to further 
appellate review.

With respect to the claim for an increased (compensable) 
evaluation for bilateral hearing loss, the Board notes that 
this issue has not been certified for appellate review.  
However, a March 2007 rating decision granted service 
connection for bilateral hearing loss and a statement from 
the veteran received in March 2007 essentially disagreed with 
the initial evaluation assigned for that disability.  In the 
past, the Board has referred such matters back to the RO for 
appropriate action.  However, the Court has indicated that 
the proper action is to remand the issue to the RO for 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should advise the veteran 
of what evidence would substantiate his 
request to reopen his claim for service 
connection, for multiple joint arthritis, 
last denied by a December 1991 decision.  
Apart from any other notice requirements 
applicable under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), the RO should 
comply with the Court's guidance in Kent 
and advise the veteran of the evidence 
and information that is necessary to 
reopen the claim and the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for service connection.  
In doing so, the RO should advise the 
veteran of the element or elements 
required to establish service connection 
that were found to be insufficient at the 
time of the previous denial.

2.  The RO should provide notice to the 
veteran consistent with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his claim 
for an increased (compensable) evaluation 
for hemorrhoids.

3.  The RO should issue a Statement of 
the Case with respect to the veteran's 
Notice of Disagreement to the March 2007 
rating decision which assigned a 
noncompensable evaluation for bilateral 
hearing loss.  The veteran should be 
clearly advised of the need to file a 
Substantive Appeal after the issuance of 
the Statement of the Case if he wishes to 
complete an appeal from that decision. 

4.  The veteran should be afforded an 
examination by a cardiologist to 
ascertain the nature and etiology of his 
cardiovascular disease.  Any and all 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
records associated with the October 1971 
retirement physical examination and offer 
comments and an opinion as to whether any 
currently diagnosed cardiovascular 
disease, including coronary artery 
disease is causally or etiologically 
related to symptomatology shown in 
service medical records.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


